MEMORANDUM **
Plaintiff James Tieuel appeals the district court’s order granting summary judgment. Because the district court did not grant summary judgment on all claims, its order is not final and appealable. Consequently, we dismiss this appeal for lack of jurisdiction.
“Tt is axiomatic that orders granting partial summary judgment, because they do not dispose of all claims, are not final appealable orders under section 1291.’ ” Dannenberg v. Software Toolworks Inc. ., 16 F.3d 1073, 1074 (9th Cir.1994) (quoting Cheng v. Comm’r, 878 F.2d 306, 309 (9th Cir.1989)). Here, the district court granted only partial summary judgment. Defendants did not seek summary judgment on, and the district court did not reference, Tieuel’s claims under the First Amendment or his claims under Nevada state law. In addition, it is unclear whether the district court intended to dismiss Tieuel’s claims against the John Doe officers in their individual capacities; those parties are barely mentioned in Defendants’ motion for summary judgment, and are not addressed in their individual capacities in the district court’s order. Therefore, because not all of Tieuel’s claims were the subject of final adjudication, we are without jurisdiction to hear this appeal.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.